DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/3/2022 has been entered.
Response to Amendment
	The amendments filed on 1/3/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1, 2-6, and 10 are objected to because of the following informalities:
	Regarding Claim 1, it appears Formula 1-2, and 1-7 are the same, examiner suggests deleting one of the formulas.
	Appropriate correction is required.	
	Claims 2-6 and 10 are also objected since the claims depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 6, and 10 /are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub No. 2009/0191427) in view of Jeong (J. Mater. Chem., 2011, 21, 14604)
Regarding Claim 1,  Liao et al. teaches a phosphorescent organic electroluminescence device [Abstract], including an anode [110, Fig. 1, 0028] a hole transport layer [130, Fig. 1, 0028], a luminescent layer [150 and 140, Fig. 1, 0028] and an electron transport layer [170, Fig. 1, 0028], and a cathode [190, Fig. 1, 0028] which are successively laminated [Fig. 1] on a substrate [supporting substrate, 0283], wherein the luminescent layer has a double-layer structure comprising a hole transport material layer [140, Fig. 1, 0028] and an electron transport material layer [150, Fig. 1, 0028], the hole transport material layer [140, Fig. 1, 0028] is arranged between the hole transport layer [130, Fig. 1, 0028] and the electron transport material layer [150, Fig. 1, 0028], the electron transport material layer [150, Fig. 1, 0028,] is arranged between the hole transport material layer [140, Fig. 1, 0028] and the electron transport layer [170, Fig. 1, 0028], 
the hole transport material layer includes a host material having hole transport capability [page 9, MCP, 0167]; 
] includes a host material [0199] and a phosphorescent dye doped in the host material [0108, 0170, 0200-0201], the host material having electron transport capability [See rejection above];
Liao et al. is silent on the material having electron transport capability is one or more of compounds of the structural formulae (1-2), (1-4), and (1-7) to (1-8):
	Jeong et al. teaches a bilayer of mCP and DBT3 [page 14605, middle right of page] used in OLEDs for providing high quantum efficiency and low driving voltage [Abstract]. 
Since Liao et al. teaches a luminescent layer comprising a hole transport material layer made of mCP [page 9] and an electron transport material layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the electron transport material layer of Liao et al. with the DBT3 of Jeong et al. in order to provide high quantum efficiency and low driving voltage [Abstract]. In addition, the combination would have been merely the selection of known electron transport materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Examiner notes as a result of the combination, modified Liao et al. teaches the same compounds as those shown in Formula 1-2 and 1-7, and Formula 2-6.
Liao et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Liao et al., has a reasonable basis to believe that the claimed properties of the phosphorescent organic electroluminescence device are inherently possessed by the luminescent layer of modified Liao et al., meeting the limitations of “and an exciplex is formed on a contact interface between the hole transport material layer and the electron transport material layer;” 
the first triplet state energy level of the material having electron transport capability is higher than the first singlet state energy level of the exciplex, with an energy gap between the material having electron transport capability and the exciplex being more than 0.2 eV; and the absolute value of LUMO energy level of the material having electron transport capability is more than 2.0 eV; the difference in LUMO energy level between the material having hole transport capability and the material having electron transport capability is more than 0.3 eV, and the difference in HOMO energy level between the material having hole transport capability and the material having electron transport capability is more than 0.2 eV; and
the first singlet state energy level of the exciplex is higher than the first triplet state energy level of the phosphorescent dye.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 2, within the combination above, modified Liao et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Liao et al., has a reasonable basis to believe that the claimed properties of the phosphorescent organic electroluminescence device are inherently possessed by the luminescent layer of modified Liao et al., meeting the limitations of “wherein the difference in LUMO energy level between the material having 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 5, within the combination above, modified Liao et al. teaches layer 140 has a thickness of 1 to 50 nm and 150 has a thickness of 1-40 nm [0168, 0224] overlapping the claimed wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:1 to 1:5.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 6, within the combination above, modified Liao et al. teaches layer 140 has a thickness of 1 to 50 nm and 150 has a thickness of 1-40 nm [0168, 0224] overlapping the claimed wherein the thickness ratio of the hole transport material layer to the electron transport material layer is 1:3.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 10, within the combination above, modified Liao et al. teaches wherein the anode and the hole transport layer has a hole injection layer [120, Fig. 1, 0028] arranged there between [Fig. 1].
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub No. 2009/0191427) in view of and Jeong (J. Mater. Chem., 2011, 21, 14604) as applied above in addressing claim 1, in further view of Kang (US Pub No. 2015/0303381)
Regarding Claim 3, within the combination above, modified Liao et al. is silent on wherein the phosphorescent dye accounts for 1-10 wt% of the luminescent layer.
Kang et al. teaches a phosphorescent dopant which is 3 wt% based on 100 wt% or the entire weight of the emission layer which can comprise iridium [0177] used in an OLED device having high efficiency, a long life-span [0011].
Since Liao et al. also teaches a iridium phosphorescent dopant [0205] and a 1 to 25% volume percent of the light emitting layer [0200], and is concerned about an OLED device with improved device performance [0005], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the dopant wt% of Kang et al. as it is merely the selection of a known dopant amount in a light emitting layer for OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 4, within the combination above, modified Liao et al. teaches wherein the phosphorescent dye accounts for 3 wt% of the luminescent layer [See rejection above].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the arguments about the prior art does not teach the formation of a exciplex, examiner notes the hole transport material layer includes a host material having hole transport capability [see rejection above]; and the electron transport material layer includes a host material [0199]. As a result of the combination, modified Liao et al. teaches compounds which are the same compounds as those shown in the claim limitations. 
Modified Liao et al. teaches a luminescent layer made of two layers which comprise the same material as the claimed invention, it is the view of the examiner, based on the teaching of modified Liao et al., has a reasonable basis to believe that the claimed properties of the phosphorescent organic electroluminescence device are inherently possessed by the luminescent layer of modified Liao et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.